Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 September 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 29
My best Friend
St. Petersburg Septbr. 4 1814

Having recieved your very affectionate letter of the 12 August No. 26 this morning I hasten to answer it although I know the Post will not leave this place untill Wednesday. I am very sorry that a foolish jest in my letter should have made you so serious; the manner in which you have answer’d it, has indeed proved to me that your spirits are but little better than they were, and that I have flatter’d myself too much as it regarded the benefit you had derived from your journey. surely my sensibility could only be agreeably affected by such information, and in truth it has been so much blunted by the number of unpleasant circumstances which have occurr’d within a few years that it is difficult to rouze it from the state of apathy into which it has fallen, really Mon Ami I think you cannot complain as you acknowledge that you recieved pleasure from the information that I was becoming more contented with my situation. As to my wishes had they not been cruelly disappointed we should not now be writing upon the subject of our separation, and I should never even in jest have hinted that I could live happily without you. there are some wounds which are not easy to heal, and forgetfulness is not my best quality. I am fully sensible of the difficulty of your situation and should most sincerely rejoice to hear that any hope of a settlement could be entertained; but when events are so totally out of our power, is it wise to suffer ourselves to be so much depressed? this is a lesson which you taught me, when I was deeply suffering under the heavy loss I had sustained one to me as great as any thing in this World can be to an adoring Mother. the situation of our Country is dreadful but we must hope that it will mend, and trust in that great power, to whom all is easy, and who can preserve us from the dangers which so heavily threaten You have at least the consolation of knowing that every thing which could be done for the advantage of the Country on your part has been tried and that the want of success can only be attributed to the circumstances in Europe
The Corps Diplomatic is encreasing. Mr Shoeler is Minister from Prussia, and the Secretary of Embassy Count de la Monosole is come from France likewise Count Winzingerode from Wirtemburg, and Count Lovenhielm. I have not yet seen or heard any thing from them Lord Cathcart is coming with his family immediately, and Lord Walpole will leave Petersburg very soon—Sir Gore Ousely is likewise here on his way from Persia the Emperor has given him the order of St Alexander, in Diamonds, and invited him to stay untill his return from Vienna he is to be back the 15 October old stile this Gentleman made the Peace between Russia and Persia.
7 Sepbr:
Count Maistre spent the evening with me of yesterday and desired me to present his compliments to you, he was extremely pleasant and agreeable. He informed that the French Ambassador was hourly expected. Mr. Lewis was also here, he is a substantial friend, and always ready to assist me. I cannot sufficiently express my thanks for politeness. Among the reports of the day it is said that the belle favorite is disgraced She is going immediately to Paris Lord Cathcart will have the house and furniture as it stands at 25000 R. a year. the Chevalier de Bray it is said, will take Princess Michel Galitzins at 16000 R., she says she is obliged to pay 1000 R. a Month to heat it.
I here nothing about a Spanish Ministre but the Government grumble, at the charge made for Wood in the Servants apartment, which affords great diversion to some people here. Count Maistre has taken a House in the Litanie at 3500 and thinks he has got it very cheap, as he says they are encreasing their Prices every day
I find you have not had the list sent you of the exchange as I requested, I shall therefore continue to send you a Copy from the Gazette, I understand Mr. Russel has written that he expects to be at Stockholm in six Weeks.
Do not I entreat you waste your time upon me only write me that you are well and in good spirits and I assure you that my sensibility will be most agreeably excited / yours ever 
L C A—